internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------------- -------------------------------------- ------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b06 plr-133813-13 date date legend -------------------------------------- ---------------------------------------------------------------- taxpayer ------------------------------------------------------------ parent ------------------------------------------------------------ state commission year a year b year c year d year e x y date a date b date c date d date e case director ------------------- ------------------------------------------------------------ ------- ------- ------- ------- ------- ------------------ -------------- -------------------------- ---------------------------- ------------------------ -------------------------- ------------------ ---------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- -------------------------------------------------- dear ---- ---------- this letter responds to the request dated date of taxpayer for a ruling on whether the commission’s treatment of taxpayer’s accumulated deferred income plr-133813-13 tax adit account balance in the context of a rate case is consistent with the requirements of the normalization provisions of the internal_revenue_code the representations set out in your letter follow taxpayer is a regulated_public_utility incorporated in state it is wholly owned by parent taxpayer distributes and sells natural_gas to customers in state taxpayer is subject_to the regulatory jurisdiction of commission with respect to terms and conditions of service and particularly the rates it may charge for the provision of service taxpayer takes accelerated_depreciation where available and for the period beginning in year a and ending in year e taxpayer has in the aggregate produced more net operating losses nol than taxable_income after application of the carryback and carryforward rules taxpayer represents that it has net_operating_loss carryforward nolc produced in year c and year e of dollar_figurex as of the end of year e the amount of claimed accelerated_depreciation in year c and year e exceeded the amount of the nolcs for those years in year d taxpayer produced regular taxable_income as well as alternative_minimum_taxable_income amti the regular taxable_income was offset by the nolcs from year b and year c but could not offset the entire alternative_minimum_tax amt liability due to the limitation in sec_56 taxpayer paid dollar_figurey of amt in year d and had a minimum_tax_credit carryforward mtcc as of the end of year e of dollar_figurey on its regulatory books of account taxpayer normalizes the differences between regulatory depreciation and tax depreciation this means that where accelerated_depreciation reduces taxable_income the taxes that a taxpayer would have paid if regulatory depreciation instead of accelerated tax depreciation were claimed constitute cost-free capital to the taxpayer a taxpayer that normalizes these differences like taxpayer maintains a reserve_account showing the amount of tax_liability that is deferred as a result of the accelerated_depreciation this reserve is the accumulated deferred income_tax adit account taxpayer maintains an adit account and also maintains an offsetting series of entries that reflect that portion of those ‘tax losses’ which while due to accelerated_depreciation did not actually defer tax because of the existence of an nolc with respect to the dollar_figurey amt liability from year d taxpayer carried that amount as an offset to the adit because the amt increased the payment of tax taxpayer filed a general rate case on date a case the test year used in the case was the month period ending on date b in establishing the income_tax expense element of its cost of service the tax benefits attributable to accelerated_depreciation were normalized in accordance with commission policy and were not flowed thru to ratepayers in establishing the rate base on which taxpayer was to be allowed to earn a return commission generally offsets rate base by taxpayer’s plant based adit balance using a 13-month average of the month-end balances of the relevant accounts taxpayer argued that the adit balance should be reduced by the amounts that taxpayer calculates did not actually defer tax due to the presence of plr-133813-13 nolcs or the amt commission in an order issued on date c did not use the amounts that taxpayer calculates did not defer tax due to nolcs or amt but only the amount in the adit account taxpayer filed a petition for reconsideration based on the normalization implications of the order on date d commission rejected taxpayer’s request taxpayer again requested reconsideration and the commission denied that request on date e commission asserts that in setting rates it includes a provision for deferred taxes based on the entire difference between accelerated tax and regulatory depreciation including situations in which a utility has such as in this case an nolc or amt thus commission asserts that it has already recognized the effects of the nocl in setting rates and there is no need to reduce the adit by the other_amounts due to nolcs or amt taxpayer requests that we rule as follows under the circumstances described above the reduction of taxpayer’s rate base by the full amount of its adit account without regard to the balances in its nolc-related account and its mtcc-related account was consistent with the requirements of sec_168 and sec_1_167_l_-1 of the income_tax regulations law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is plr-133813-13 also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes sec_1 -1 h iii provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used if however in respect of any taxable_year the use of a method_of_depreciation other than a subsection method for purposes of determining the taxpayer’s reasonable allowance under sec_167 results in a net_operating_loss_carryover to a year succeeding such taxable_year which would not have arisen or an increase in such carryover which would not have arisen had the taxpayer determined his reasonable allowance under sec_167 using a subsection method then the amount and time of the deferral of tax_liability shall be taken into account in such appropriate time and manner as is satisfactory to the district_director sec_1 -1 h i provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that with respect to any account the aggregate amount allocable to deferred tax under sec_167 shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation that section also notes that the aggregate amount allocable to deferred taxes may be reduced to plr-133813-13 reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 - h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 sec_1 - h i provides that notwithstanding the provisions of subparagraph of that paragraph a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes under sec_167 which is excluded from the base to which the taxpayer’s rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking sec_1 - h ii provides that for the purpose of determining the maximum amount of the reserve to be excluded from the rate base or to be included as no-cost capital under subdivision i above if solely an historical period is used to determine depreciation for federal_income_tax expense for ratemaking purposes then the amount of the reserve_account for that period is the amount of the reserve determined under sec_1 -1 h i at the end of the historical period if such determination is made by reference both to an historical portion and to a future portion of a period the amount of the reserve_account for the period is the amount of the reserve at the end of the historical portion of the period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during the future portion of the period sec_55 of the code imposes an alternative_minimum_tax on certain taxpayers including corporations adjustments in computing alternative_minimum_taxable_income are provided in sec_56 sec_56 provides for the treatment of depreciation in computing alternative_minimum_taxable_income sec_56 provides that with respect to public_utility_property the secretary shall prescribe the requirements of a normalization method_of_accounting for that section sec_1_167_l_-1 requires that a utility must maintain a reserve reflecting the total amount of the deferral of federal_income_tax liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes taxpayer has done so sec_1 - h i provides that a taxpayer does not use a normalization method of regulated accounting if for ratemaking purposes the amount of the reserve for deferred taxes which is excluded from the base to which the taxpayer’s rate of return is applied or which is treated as no-cost capital in those rate cases in which the rate of return is based upon the cost of capital exceeds the amount of such reserve for deferred taxes for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking sec_56 provides plr-133813-13 that with respect to public_utility_property the secretary shall prescribe the requirements of a normalization method_of_accounting for that section in the rate case at issue commission has excluded from the base to which the taxpayer’s rate of return is applied the reserve for deferred taxes unmodified by the accounts which taxpayer has designed to calculate the effects of the nolcs and mtcc there is little guidance on exactly how an nolc or mtcc must be taken into account in calculating the reserve for deferred taxes under sec_1 -1 h iii and a d however it is clear that both must be taken into account in calculating the amount of the reserve for deferred taxes adit for the period used in determining the taxpayer’s expense in computing cost of service in such ratemaking both commission and taxpayer have intended at all relevant times to comply with the normalization requirements commission has stated that in setting rates it includes a provision for deferred taxes based on the entire difference between accelerated tax and regulatory depreciation including situations in which a utility has an nolc or mtcc such a provision allows a utility to collect amounts from ratepayers equal to income taxes that would have been due absent the nolc and mtcc thus commission has already taken the nolc and mtcc into account in setting rates because the nolc and mtcc have been taken into account commission’s decision to not reduce the amount of the reserve for deferred taxes by these amounts does not result in the amount of that reserve for the period being used in determining the taxpayer’s expense in computing cost of service exceeding the proper amount of the reserve and violate the normalization requirements we therefore conclude that the reduction of taxpayer’s rate base by the full amount of its adit account without regard to the balances in its nolc-related account and its mtcc-related account was consistent with the requirements of sec_168 and sec_1_167_l_-1 of the income_tax regulations this ruling is based on the representations submitted by taxpayer and is only valid if those representations are accurate except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above in particular while we accept as true for purposes of this ruling commission’s assertions that it includes a provision for deferred taxes based on the entire difference between accelerated tax and regulatory depreciation including situations in which a utility has an nolc or amt we do not conclude that it has done so and those assertions are subject_to verification on audit this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your plr-133813-13 authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
